Citation Nr: 1528633	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-40 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1943 to April 1946.  The appellant is the Veteran's child. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appellant appeared and testified at a hearing held at the RO before a Decision Review Officer in September 2011.  A copy of the transcript of this hearing has been associated with the claims file.   She also appeared and testified at a hearing held in Washington, D.C. before a  Veterans Law Judge (VLJ) in August 2012.  A copy of the transcript of this hearing has also been associated with the claims file.  She also appeared and testified at a hearing held in Washington, D.C. before the undersigned  VLJ in August 2014.  A copy of the transcript of this hearing has also been associated with the claims file.

In a November 2012 decision, the Board denied Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 and remanded the claim for service connection for the cause of the Veteran's death for further development.  The claim was again remanded in July 2013 for additional development.  In December 2014, the Board submitted the Veteran's claim to a specialist at the Veterans Health Administration (VHA) for an opinion.  In January 2015, that opinion was provided.  This claim is, therefore, once again before the Board.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in May 2009.  The death certificate shows that the immediate cause of death was aspiration, pneumonia, gastroparesis, and diabetes mellitus type II, with contributing causes to include dementia. 

2.  At the time of his death, service connection was in effect for paranoid schizophrenia with posttraumatic stress disorder (PTSD) type symptoms, rated as 100 percent disabling.  The Veteran had no other service-connected disabilities.
 
3.  The Veteran did not die as a result of his service-connected disability, nor did his service-connected disability cause or contribute substantially or materially to his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all elements of a claim, including the degree and effective date of a disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice should be provided prior to the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In the context of a claim for dependency and indemnity compensation (DIC), to include service connection for cause of death, proper notice must include a statement of any conditions for which the veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the appellant was notified in November 2009, prior to the initial denial of her claim, of the evidence and information necessary to establish entitlement to DIC, death pension, and accrued benefits; as well as the responsibilities of VA and the appellant in obtaining or providing such information.  She was specifically advised of the conditions for which the Veteran was service-connected at the time of death, and the evidence and information needed to establish that the Veteran's death was due to a service-connected condition, as required by Hupp.  The Board notes that the letter also advised the appellant of the evidence and information necessary to establish a disability rating and effective date, as required by Dingess/Hartman. 

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant records identified by the appellant, including service treatment records, private treatment records, and VA treatment records, have been obtained.  A VA medical opinion regarding the etiology of the Veteran's cause of death was obtained as well.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The appellant contends that the Veteran's causes of death, noted to include dementia particularly as a contributory cause, were related to the Veteran's military service, to include an in-service diagnosis of dementia, electroconvulsive therapy (ECT) provided in 1948 to treat his service-connected psychiatric disorder, and possible failure to provide adequate care by the VA Medical Center in treating the Veteran under 38 U.S.C.A. § 1151. 

Medical records indicate the Veteran was admitted to a VA hospital in June 1947 for schizophrenic reaction, unclassified.  A July 1947 VA Report of Neuropsychiatric Examination on Admission for Diagnosis and Competency diagnosed the Veteran with dementia praecox, mixed type.  A VA record of hospitalization indicates the Veteran was discharged in August 1948, after receiving a course of 32 electro-shock treatments.  See August 1948 VA Form 10-2593.

The Veteran was originally granted service connection for dementia praecox, mixed type, in September 1947.  After an August 1948 VA examination, the Veteran's diagnosis was changed to psychosis, schizophrenia, in a state of social remission.  A July 2001 VA treatment note indicates the Veteran was diagnosed with PTSD.  Similarly, a December 2001 VA examination diagnosed the Veteran with schizophrenia, paranoid type, and PTSD.  A February 2002 rating decision reflected the change in diagnosis and indicated the Veteran was service connected for paranoid schizophrenia with PTSD-type symptoms.

A December 2003 VA treatment note indicates the Veteran had possible early dementia.  Private treatment records indicate that in April 2009 and May 2009 the Veteran was hospitalized with dysphagia and gastroparesis with recurring aspiration problems.  He was admitted to hospice in May 2009 for significant dementia and medical issues, including aspiration pneumonia, dysphagia, gastroparesis, sleep apnea, aphasia, hypertension, uncontrolled diabetes, coronary artery disease, seizure disorder, renal insufficiency, aortic stenosis and anemia.  He passed away in May 2009.

The death certificate reflects that the Veteran's death in May 2009 was due to aspiration pneumonia, due to gastroparesis and diabetes mellitus.  Other significant conditions contributing to death were listed as dementia, aortic stenosis, chronic renal failure, coronary artery disease, and seizure disorder.  

A VA medical opinion was obtained in May 2011.  The examiner noted the Veteran developed gradual cognitive dysfunction and was diagnosed with dementia.  The examiner explained that while dementia and delusions associated with paranoid schizophrenia with PTSD-type symptoms have similar overlapping clinic presentations, they are separate and distinct conditions.  The examiner stated that PTSD does not cause dementia and dementia does not cause PTSD.  The examiner noted that the Veteran's aspiration pneumonia might, in part, be due to the dementia; however, there is no evidence to support that PTSD was a contributing condition.  Therefore, the examiner opined that the Veteran's PTSD did not substantially contribute to or hasten the Veteran's death.

A VA medical opinion was obtained in March 2013.  The examiner opined that it was less likely than not that the care the Veteran received at the VA contributed to his cause of death.  The examiner explained that the Veteran had severe Alzheimer's dementia and it is not uncommon for individuals with severe dementia to aspirate, due to the inability to adequately protect their airways, and subsequently have pneumonia.  An addendum to this opinion was obtained in February 2014, after additional medical records were obtained.  The examiner stated that the original opinion was unchanged, and the Veteran's death was not due to or an aggravation of his medications, but was due to his severe dementia with associated dysphagia, resulting in aspiration pneumonia and subsequent death.  It was noted that the Veteran also had numerous underlying medical co-morbidities.

The Appellant submitted a medical article discussing ECT therapy.  The article indicated that side effects of ECT include confusion, memory loss, physical side effects, and medical complications, such as serious heart problems.

The Veteran was provided with a medical opinion via a VHA neurologist in January 2015.  The neurologist opined that it was less likely than not that the Veteran's service-connected psychiatric disorder (dementia praecox, mixed type, psychosis, paranoid schizophrenia with PTSD-type symptoms) and resulting treatment with 32 ECTs in 1948 substantially or materially caused the Veteran's death, combined to cause death, or aided/lent assistance to the production of death, to include conditions on the death certificate (dementia, aortic stenosis, chronic renal failure, coronary artery disease, and seizure disorder).  In support, the examiner provided that many patients with dementia experience impairment in airway protection due to altered mental status and impaired oropharyngeal motor control which may be associated with aspiration pneumonia.  The available treatment records and death certificate indicate that the Veteran's death was primarily caused by aspiration pneumonia.  

The examiner further explained that there is no evidence supporting that the Veteran's service-connected schizophrenia or PTSD, nor his extensive ECT treatment contributed to or caused his death.  The Veteran was initially given a diagnosis of "dementia praecox" in 1947, but this was in the setting of severe psychiatric disease and immediate treatment period with ECT.  This diagnosis was later removed in favor of schizophrenia alone.  The Veteran did not develop symptoms of Alzheimer's disease until much later in the 1990s, indicating that there is a lack of continuity between his temporary diagnosis of "dementia praecox" in 1947 and subsequent diagnosis of Alzheimer's disease many years later.  His psychiatric conditions diagnosed in 1947 (schizophrenia) and in 2001 (PTSD) are clinically distinct entities from Alzheimer's disease and do not cause such condition.

Additionally, the examiner opined that it is less likely than not that the ECT treatments contributed to or caused his current dementia or subsequent aspiration pneumonia, death, or any other comorbid condition listed on the death certificate.  The ECT article submitted by the appellant primarily discusses the immediate/short-term effects of ECT and does not indicate ECT is a cause for delayed cognitive decline, dementia, persistent seizure disorder, coronary disease, or renal disease.   While ECT effectively induces cerebral seizure activity which is associated with loss of consciousness, post-ictal confusion, memory loss, and may be associated with transient cardiac problems, it is less likely that the Veteran's course of ECT in 1947-1948 was in any way contributory to the subsequent development of memory loss, confusion, etc., associated with his current Alzheimer's disease, with developed 5 to 6 decades later.  Similarly, there is no supported etiological link between his ECT treatment in the 1940s and his aspiration pneumonia, aortic stenosis, chronic renal failure, coronary artery disease, or seizure disorder listed on his death certificate.

The Veteran additionally submitted a 2010 article by the National Institute of Health (NIH) in June 2015.  The article discussed a study involving veterans with PTSD and examined the likelihood of their subsequent development of dementia.  The study determined that  Veteran's with PTSD had a double likelihood of developing dementia if they were diagnosed with PTSD.  This study did not establish any specific causal factor.  Additionally, this study was not tailored specifically to the facts of the Veteran's case.  

Analysis

At the outset, the appellant does not assert, nor does the evidence otherwise show that the Veteran's already service-connected paranoid schizophrenia with PTSD type symptoms caused or contributed to cause his death.  Further, the Board notes that such condition did not involve active processes affecting vital organs, and there is no indication that there were resulting debilitating effects or general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of the other diseases or injury that primarily caused his death.  See 38 C.F.R. § 3.312(c)(3).  As such, it is not a contributory cause of death.  Id. 

Causal Relationship Between Service-Connected Condition and Dementia

However, the record shows that the appellant has argued that the Veteran's dementia, noted on the death certificate as a contributory cause, was either a part of  or caused by the Veteran's service-connected paranoid schizophrenia with PTSD type symptoms, to include a possible relationship to his original in-service diagnosis of dementia praecox.  To this effect, the appellant has submitted the results of a 2010 NIH study showing a twice as higher likelihood of patients with PTSD later developing dementia.

First, to the appellant's contention that the Veteran's dementia is part of the Veteran's service-connected paranoid schizophrenia with PTSD type symptoms, it is noted that the only evidence provided in support of this assertion is the appellant's own statements.  The appellant is competent to testify as to her observations.  See Jandreau, 492 F.3d at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the Board rejects those arguments to the extent that the appellant seeks to argue that the Veteran's service-connected disability is the same condition as his dementia listed as a contributory cause of the death certificate.  The appellant, as a layperson, is not competent to determine that the Veteran's service-connected disability and his dementia are the same illness.  Rather, evidence that requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the appellant has shown in the evidence of record.  See Jandreau, 492 F.3d at 1372.  As such, her contentions have no probative value.

On the other hand, the May 2011 VA examiner, who does possess the requisite competency to opine on this matter as a medical professional, did provide an opinion clarifying that there is a distinction to be drawn between the Veteran's service-connected paranoid schizophrenia with PTSD type symptoms and dementia.  It was noted that, although these conditions share similar symptoms, they are actually separate and distinct pathologies, as supported by medical knowledge and literature.  Because of its supported rationale provided by a competent medical professional, the May 2011 VA examination opinion is, therefore, afforded more probative value on the issue of the distinction between the service-connected paranoid schizophrenia with PTSD type symptoms and dementia.

Additionally, the January 2015 VHA neurologist, who also possess the requisite competency to opine on this matter as a medical professional and specialist in the relevant field of study, noted that, although the Veteran was diagnosed with dementia praecox initially, his diagnoses was shortly thereafter changed to paranoid schizophrenia with PTSD type symptoms.  It was explained that this was because the Veteran's disorder presented with symptoms of dementia praecox, which are merely symptoms of his overall disorder and were not the diagnosed disorder itself.  Additionally, the neurologist explained that dementia praecox is not the same pathology as dementia due to Alzheimer's disease, which is what the Veteran actually had at the time of his death.  As such, the neurologist clarified that, while the Veteran does have a diagnosis of a type of dementia in-service, it is not related to and distinct from the dementia he developed several decades later in life due to Alzheimer's disease.  Rather, it was merely a symptom pattern that was later re- diagnosed as the Veteran's current paranoid schizophrenia with PTSD type symptoms, of which is completely separate from the dementia diagnosed at the time of his death.

Accordingly, the appellant has not provided any probative medical evidence to the contrary to support her arguments regarding the issue of the distinction between the service-connected paranoid schizophrenia with PTSD type symptoms and dementia, the Board finds that the most probative evidence of record establishes that the Veteran's dementia, noted on his death certificate, was not the same illness for which he was service connected.

Second, to the appellant's assertion that the Veteran's service-connected paranoid schizophrenia with PTSD type symptoms caused the dementia shown on the death certificate to be a contributing cause, the Board notes the results of the 2010 NIH study provided by the appellant.  While the results of such study, indicating a twice as great likelihood of the development of dementia for patients with PTSD, are certainly relevant to the inquiry at hand, their application to the instant case are rendered less probative as compared to the VA examination opinions of record.

In the May 2011 VA examination, the examiner opined that the Veteran's service-connected paranoid schizophrenia with PTSD type symptoms did not cause his dementia and vice versa.  The examiner provided that there is no finding in current medical knowledge or literature that establishes such a causation.  Rather, the two conditions are merely separate pathologies that may have some degree of similar symptom presentation.  This opinion was similarly echoed by the January 2015 VHA neurologist as well.  Because these opinions were provided by competent medical professionals who reviewed the established medical literature and knowledge and applied it to the specific facts of the Veteran's case, they are found to be of high probative value.

Regarding the results of the 2010 NIH study, the Board notes that a treatise "can provide important support when combined with an opinion of a medical professional" if the treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  Here, the results of the 2010 NIH study included in the claims file does not specifically relate to the facts and circumstances surrounding this particular case.  Rather, the information is general in nature in that it describes a general population of veterans with PTSD and merely found an increased likelihood more broadly, and not a specific causal mechanism, to a relationship with dementia.   As such, rather than contradict the findings of the VA examiners, the results of the 2010 NIH study are in fact consistent with their assertions that established medical knowledge does not provide for such a causal mechanism and, therefore, any such findings of increased likelihood are merely speculative in nature and not tailored to the specific facts of the Veteran's case.   Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, this information, alone, is of little or no probative value.

As such, the Board finds the appellant has not provided any probative medical evidence to the contrary to support her arguments regarding the issue of the causal relationship between the service-connected paranoid schizophrenia with PTSD type symptoms and dementia.   The Board finds that the most probative evidence of record establishes that the Veteran's dementia, noted on his death certificate, was not caused by or related to his service-connected paranoid schizophrenia with PTSD type symptoms.

ECT Treatment

The Board also finds that the appellant's argument, that the ECT treatment administered to the Veteran in 1947 and 1948 caused his subsequent development of dementia or any of the other causes or contributing causes of the Veteran's 2009 death, is not supported by the evidence of record.

The January 2015 neurologist reviewed the Veteran's submitted article that  indicated that side effects of ECT include confusion, memory loss, physical side effects, and medical complications, such as serious heart problems.  While the neurologist confirmed that such symptoms were associated with the use of ECT therapy, he further noted that established medical knowledge and literature, to include the submitted article itself, indicate that such symptoms only occur immediately subsequent to such treatment and not years or, as in the present case, decades after the administration of such.  Accordingly, the conditions that existed at the time of the Veteran's death, to specifically include those which directly caused or contributed to such death, are found to not be the result of any ECT treatment administered to the Veteran in 1947 to 1948.  The medical evidence of record does not reveal, nor has the appellant suggested, that the Veteran received ECT treatment at any time after those initial incidences, much less in a closer proximity to the Veteran's death.

While the appellant's contentions regarding the interpretation of the ECT article are given consideration, as a layperson,  she is not competent to determine that the Veteran's was caused or contributed to by his previous ECT treatment.  Rather, evidence that requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the appellant has shown in the evidence of record.  See Jandreau, 492 F.3d at 1372.  As such, her contentions have no probative value.

On the other hand, the January 2015 neurologist is a competent medical professional with specific expertise in matters concerning neurology, to include neurological procedures, such as the provision of an ECT, and any potential resultant side-effects.  Additionally, the January 2015 neurologist fully explained the rationale behind his finding and clarified the ECT articles application to the present case.  As such, the January 2015 neurologist's findings are afforded greater probative value.

 As such, the Board finds the appellant has not provided any probative medical evidence to the contrary to support her arguments regarding the issue of the causal relationship between the ECT treatment and the Veteran's development of dementia or any other complication leading to his death.   The Board finds that the most probative evidence of record establishes that the Veteran's ECT treatment, as it was so remote, had no direct or contributory effect on the Veteran's death.

Service Connection for Dementia

In regard to direct service connection, apart from the aforementioned arguments above, the appellant has not otherwise provided any other theories for how the Veteran's dementia due to Alzheimer's disease was caused or incurred in military service.  It is noted that the medical evidence of record, to include the VA examinations have not provided any support for such contentions.  In this regard, although the Veteran was shown to have a currently diagnosed disorder of dementia at the time of his death, there is no indication of any in-service event, injury, or disease upon which to relate it.  See 38 C.F.R. § 3.303(a); Shedden v, 381 F.3d at 1166-67.  As such, the issue of nexus never materializes.  Id.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this determination, the Board does not question the appellant's sincere belief that the cause of the Veteran's death is disease due to service, and specifically, that he developed dementia as a result of such service.  While the Board is cognizant of the late Veteran's honorable service in defense of his country and is sympathetic to his dependent child's situation, her personal belief that the Veteran developed dementia due to military service, no matter how sincere, is simply not supported by the evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).

In sum, the evidence does not establish that the service-connected paranoid schizophrenia with PTSD type symptoms caused or contributed to his death, to include by impairing his health to such an extent that he was materially less capable of resisting the effects of his aspiration, pneumonia, gastroparesis, and diabetes mellitus type II.  As such, service connection is not warranted for dementia as the cause of the Veteran's death.  38 C.F.R. § 3.312. 

38 C.F.R. § 1151

The appellant additionally contends that she is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  Specifically, she asserts that the Veteran's health was compromised when he was provided multiple medications from different VA Medical Center facilities, without any scrutiny or cross-checking to ensure there were no adverse reactions from intermixing, which eventually resulted in the Veteran's death.

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014).

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014).

Before the matters of negligence, informed consent, or foreseeability are discussed in this case, the Board must first determine whether the evidence shows that the Veteran's death was proximately caused by VA treatment.  As noted above, in order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  If the Veteran's death was not proximately caused by VA treatment, the appellant's § 1151 claim for benefits must fail.

Although the appellant and her representative contend that the medications provided by VA caused the Veteran's death, the Board affords the opinion provided by the March 2013 VA reviewing examiner more probative value.  The March 2013 VA examiner found that VA outpatient treatment records actually show that the VA providers were well-aware of all of the different medications provided to the Veteran and ensured safe coordination of their administration.  Numerous treatment records reflected regular medication review for all of the Veteran's treated conditions.  The examiner opined that in no instance did the VA providers provide care that was careless, negligent, lacked proper skill, resulted from an error in judgment, or any similar instance of fault.  Rather, the records reflected a diligent and thoughtful approach to the Veteran's overall medication management to ensure his safety.  Lastly, the examiner found that the Veteran's death did not result from any adverse reactions to medications, but rather a natural progression of his already established dementia from Alzheimer's disease, of which aspirational pneumonia is a common occurrence due to the patients inability to control breathing and swallowing appropriately with that condition as well as complications from the Veteran's other various noted comorbidities.

The VA medical examiner, unlike the appellant and her representative, has medical training and expertise and is able to render a competent opinion with respect to the medical question of whether the Veteran has additional disability or death caused by VA negligence or fault or an event not reasonably foreseeable.  The appellant, as a layperson without relevant medical qualifications, is not competent to render such a medical opinion and, therefore, her opinion is afforded significantly less probative value. 

The appellant is competent to describe observable symptomatology and the sequences of certain events, but she is not competent to medically associate the Veteran's death with his VA medical treatment.  See Jandreau, 492 F.3d at 1377.  Such medical associations must be made by persons with medical expertise, and as such, cannot be ascertained through lay observation alone.  The appellant has not been shown to possess the requisite medical training or credentials needed to link the Veteran's cause of death with any medication provided subsequent to VA treatment.

Thus, in the absence of death resulting from VA medical care, no VA compensation may be paid.  See 38 U.S.C.A. § 1151.  For reasons explained above, the Board concludes that the Veteran's death has not been demonstrated as being due to VA medical care.  The Board bases its conclusion on a review of the Veteran's entire medical record, to include the March 2013 VA examiner's opinion.

In the absence of death proximately caused by VA medical treatment, the matter of alleged VA negligence is not reached.  That is, in the absence of current disabilities or death which are demonstrated to be the result of VA medical care, the question of fault with regard to such medical care is not required to be addressed.  Similarly, in the absence of death due to VA medical treatment, the matters of (un)foreseeability, or whether the appellant provided informed consent for this treatment also need not be discussed.  See 38 U.S.C.A. § 1151.

Conclusion

For the above stated reasons, the preponderance of the evidence weighs against a finding that the Veteran died from a condition that was incurred or aggravated in service.  The benefit-of-the-doubt doctrine is therefore not helpful to the appellant, and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for the Veteran's cause of death is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


